

114 HRES 880 IH: Expressing support for a uniform adoption process of children from foster care and promoting the enactment by all States of the Interstate Compact for the Placement of Children to ensure more children in the United States are placed in safe, loving, and permanent homes.
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 880IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2016Mrs. Lawrence submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for a uniform adoption process of children from foster care and promoting the
			 enactment by all States of the Interstate Compact for the Placement of
			 Children to ensure more children in the United States are placed in safe,
			 loving, and permanent homes.
	
 Whereas there are over 400,000 children in foster care in the United States and 107,000 children waiting to be adopted;
 Whereas the median age for foster children waiting to be adopted is 7 years old; Whereas the average length of time a child spends in foster care is approximately 2 years;
 Whereas domestic adoptions with public child welfare agency involvement represent approximately 40 percent of all adoptions;
 Whereas families seeking to adopt are expected to undergo a home study, which serves to ensure their suitability;
 Whereas the adoption application and content of a home study varies from State-to-State, it always involves personal interviews by an adoption case worker, an examination of their home, training related to adoption, and information on their health history and family income;
 Whereas while 4 in 10 people in the United States have considered adoption, but are concerned about the complexity and length of time adopting children from foster care;
 Whereas the National Conference of Commissioners on Uniform State Laws is a nonprofit, nonpartisan organization of more than 300 lawyers, legislators, judges, and academics who propose legislation to the States in areas subject to State authority, including all aspects of family law;
 Whereas after nearly 5 years of drafting, debate, and discussions with adoption and child welfare experts, in August 1994 the National Conference of Commissioners on Uniform State Laws approved a proposed Uniform Adoption Act for submission to State legislatures;
 Whereas in 2005, the Uniform Laws Commission designated the Adoption Act from 1994 as a model rather than a uniform law keeping State adoption policies varied and incongruent;
 Whereas the Interstate Compact for the Placement of Children has only been enacted by 9 States and cannot be considered nationally in effect until passed by 35 States;
 Whereas there is a need for coordination between the Interstate Compact for the Placement of Children, the Interstate Compact for Juveniles, the Interstate Compact on Adoption and Medical Assistance and other compacts affecting the placement of and which provide services to children;
 Whereas the Federal Government should provide for a State’s continuing legal jurisdiction and responsibility for placement and care of a child that it would have had if the placement were intrastate; and
 Whereas Members of the Senate and the House of Representatives have sought to remove barriers to intrastate and interstate adoptions and encourage a national standard for the adoption process and it has not been acted on legislatively: Now, therefore, be it
	
 That the House of Representatives— (1)supports a uniform adoption process of children from foster care; and
 (2)promotes the enactment by all States of the Interstate Compact for the Placement of Children to ensure more children in the United States are placed in safe, loving, and permanent homes.
			